Title: From George Washington to Thomas Attwood Digges, 31 August 1799
From: Washington, George
To: Digges, Thomas Attwood



Mount Vernon 31st [August] 1799

Genl Washington presents his compliments to Mr Digges, and will, with pleasure, exchange 20 bushels of the early white wheat with him when he gets it out of the straw; which is not the case at present—nor can be until the latter end of next week or beginning of the week following: which would be full early for sowing that kind of Wheat—Indeed any time in September is in good season. The middle, better than sooner in that month.
A good journey to Mrs Digges.
